UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2011 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-11050 Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) (Exact Name of Registrant as Specified in its Charter) Florida 59-2181303 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Memphis Clark Tower, 5100 Popular Avenue, Ste. 2700, Memphis, TN 38137 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code: (901) 414-0003 233 North Garrard, Rantoul, IL 61866 Fiscal year December 31 Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,246,392 shares of common stock, par value $0.0001, outstanding as of September 30, 2011. DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) Quarterly Report on Form 10-Q for the period ended September 30, 2011 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Operations 6 Condensed Consolidated Statement of Stockholders’ Deficiency 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4T. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 30 Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 5. Other Information. 34 Item 6. Exhibits. 34 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Information included or incorporated by reference in this Report contains forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. Among the material risks which may impact Forward Looking Statements are the following:the risk that we are unsuccessful in obtaining additional capital through the private sale of common shares, debt and/or convertible debt on commercially reasonable terms and which we require in order to fund management’s business plans; the risk that we are unsuccessful in negotiating joint ventures and other financing arrangements for the development, construction and operation of our proposed plants, and the risk that our combination of technologies planned for our plants does not perform to expectations, or does not operate profitably. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Company. The reader is cautioned that no statements contained in this Report should be construed as a guarantee or assurance of future performance or results. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks described in this report and matters described in this report generally.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur.These forward-looking statements are based on current expectations, and the Company assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Company in this Report and in the Company's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties ofcertain of the risks and factors that may affect the Company's business. 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) 4 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Cash $ $ Accounts receivable - Due from related parties - Total Assets $ $ LIABILITIES Current Accounts payable and accrued expenses $ $ Income taxes payable - Loans payable to a related party - Contingent consideration payable - Convertible debentures payable Total Liabilities STOCKHOLDERS' DEFICIENCY Common stock Authorized: Preferred stock: 50,000,000 shares authorized, par value: $0.0001, zero shares issued and outstanding, respectively - - Common stock: 150,000,000 shares authorized, par value: $0.0001 Issued: Common stock: 26,246,392 (2010 - 10,000 shares) issued and outstanding 1 Additional paid-in capital 99 Accumulated deficit (1) (4,283,612 ) (1,142,613 ) Total Stockholders’ Deficiency (3,196,790 ) (1,142,513 ) Total Liabilities and Stockholders’ Deficiency $ $ (1) The March 9, 2011 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. See Note 3. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 DYNAMIC ENERGY ALLIANCE CORPORATION (formerly Mammatech Corporation) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED NINE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, 2011 SEPTEMBER 30, 2010 SEPTEMBER 30, 2011 SEPTEMBER 30, 2010 Revenue $ $
